Title: General Orders, 7 October 1776
From: Washington, George
To: 

 

Head Quarters, Herlem Heights, Octob: 7th 1776



Capt: William McWilliams, of the 3rd Virginia Regiment is to do the duty of Brigade Major in Col. Weedon’s Brigade, ’till further orders.
Representation having been made to the General, that numbers of the Picquet Guard are absent from their Posts, under pretence of fetching provisions, and water; He positively orders, that every man (as well Officers, as Soldiers) shall carry provisions with, or have it brought to them at their posts, by their Messmates; as the safety of the Army depends too much on their diligence and attention, to admit of such practices—It is moreover expected of the Officer commanding the Picquet, that he does not, under any pretence whatever, suffer the men to straggle from their respective Posts, without they are sent upon scouting parties by himself; But always to have them in readiness to give such effectual opposition, as to allow time to the line to turn out; which being the end and design of Guards, is defeated if the men, who mount, are not in a posture to give instant opposition.
The Quarter Master General is immediately to provide twenty Wood-Axes, for the Picquet Guards, in front of our lines; When provided, he is to deliver them to the Officer commanding the Picquet, who is to see that they are delivered over to the officer relieving, and so from one to the other—the Officer failing will be answerble—These Axes are intended for the purpose of providing Wood, and erecting Hutts for the Guards, which last ought not to be delayed.
The Brigadiers, and Officers commanding Regiments, are to prevent the irregular and promiscuous placing of Hutts, and to see that they are built in such a manner, as to stand the weather and weight of Snow, which may lodge on them, that no accident may befal the men.
Serjt George Douglass of Capt: Fosters Company, late McDougall’s Regiment, being convicted by a General Court Martial whereof Col. Weedon is president of “Embezelling and selling provisions, belonging to the Company”—is sentenced to be reduced to the Ranks, and whipped 39 Lashes—to be continued

under Provost-Guard for “Mutinous Speeches and disrespectful language of the Commander in Chief”—George Harris of Capt: Howell’s Company, Col. Wind’s Regiment tried by the same Court Martial, and convicted of “Desertion”—is ordered to be whipped 39 Lashes.
The General approves the above sentences, and the Provost Marshall is to see the sentence on Harris, executed to morrow morning at Guard mounting.
